Tdsiey, J.
On the 28th September, 1857, plaintiff purchased from defendant a plantation in the Parish of St. Bernard, with about fifty-seven slaves, all the stock, farming implements, etc., attached to it, for the sum of $135,000, payable $25,000 cash, and the balance in notes maturing at different dates up to the 10th December, 1863. On the 2d March, 1858, plaintiff instituted suit against his vendor, in the Fifth District Court of New Orleans, claiming a deduction of $16,000 on'the price of the slaves, on account of redhibitory vices and diseases existing in same at the date of sale, and others being of greater ages than represented; in which suit he recovered $2,300, anda judgment of nonsuit was given on the remainder of his demand.
On the 11th March, 1859, the present suit was commenced in the Fourth District Court of New Orleans, claiming $11,000, for the same causes of action, and the District Judge allowed plaintiff a further sum of $2,000, and he being dissatisfied therewith, appealed.
It appears that some of the slaves named in the petition, were afflicted at the date of sale with disease, and others were something older than represented in the act of sale; but the evidence does not enable us to make an accurate estimate of the real depreciation, if any, as we are not informed of the prices for which they were sold. We think plaintiff should have shown at least their relative value, compared with the balance of the property and slaves sold in block with them Non constat that they were not estimated in the sale at the prices at which the witnesses, in this case, appraised them.
We do not know the data on which the District Judge made his estimate, and we would have to resort to speculation to make any change in the judgment, of which defendant does not complain.
Judgment affirmed, with costs of appeal.